Appeal by employer Printuft, Inc. and its insurance carrier from a decision and award of the Workmen’s Compensation Board. Claimant became disabled on October 25, 1954 by reason of dermatitis contracted in his employment by respondent Herzl, whose carrier paid compensation to June 4, 1956. On the latter date claimant entered the employ of appellant Printuft and worked until June 15, 1956. The board found a flare-up of the condition during the period of the Printuft employment and made an award for the period June 15, 1956 to August 14, 1956 against Printuft alone and an award for a period subsequent to August 14, 1956 against both employers. Appellants correctly contend that there is no evidence relating any part of the disability after August 14, 1956 to the Printuft employment. In fact, the only evidence as to relationship after that date was adduced from a physician who testified that, “ Clinically he had gone back to his condition prior to the time he went to work for Printuft.” The doctor had previously reported that as of August 13, 1956 the eruption was “much better” and claimant had “returned to a status quo ante.” Our conclusion renders academic the questions posed by a a second purported appeal. Decision and award reversed and matter remitted to the Workmen’s Compensation Board for further proceedings not inconsistent herewith, with costs to appellants against respondents employer and carrier. Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ., concur.